Citation Nr: 0000891	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  94-39 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for fractured nasal 
septum with deviation.

2.  Entitlement to service connection for a vision disorder.

3.  Entitlement to service connection for hearing loss.

4. Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to a rating in excess of zero percent for 
scar on dorsum of left hand.

7.  Entitlement to a rating in excess of zero percent for 
scar on left forearm.

8. Entitlement to a rating in excess of zero percent for scar 
on forehead.

9.  Entitlement to a rating in excess of 10 percent for 
residuals of fracture of the right distal radius, status post 
osteotomy.

10.  Entitlement to a rating in excess of zero percent for 
fracture of the right tibial spine.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from March to August 1973.  He 
had periods of active duty for training from January 29, to 
January 31, 1982, from June 4 to June 18, 1988, and from 
January 27, to January 28, 1990.  The veteran has had other, 
unverified periods of active duty for training.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision in which 
the regional office (RO) granted service connection for scars 
of the forehead, left hand and left forearm and assigned zero 
percent ratings for such disabilities, and denied service 
connection for vision loss, hearing loss, fracture of the 
nasal septum with deviation, a right upper extremity 
disorder, and a knee disorder.  The veteran also filed a 
notice of disagreement with the RO's March 1996 rating 
decision in which it denied service connection for hearing 
loss, granted service connection for fracture of the right 
distal radius and assigned a rating of 10 percent, and 
granted service connection for fracture of the right tibial 
spine and assigned a rating of zero percent.

The issues of higher ratings for fracture of the right distal 
radius and fracture of the right tibial spine are the 
subjects of the Remand part of this decision.  For the 
reasons discussed below, all other issues are dismissed.


FINDINGS OF FACT

1.  In a July 1993 rating decision, the RO granted service 
connection and assigned ratings of zero percent for burn 
scars of the forehead, left forearm, and left hand, and 
denied service connection vision loss, hearing loss, fracture 
of the nasal septum with deviation, a right upper extremity 
disorder, and a knee disorder.

2.  The RO notified the appellant of the July 1993 rating 
decision by a letter dated July 20, 1993.

3.  On August 4, 1993, the appellant filed a notice of 
disagreement (NOD) concerning the July 1993 rating decision.

4.  On January 7, 1994, the RO issued a statement of the case 
(SOC) concerning the issues decided in the July 1993 rating 
decision.

5.  The VA Form 9 filed by the veteran on January 14, 1994, 
contains no assertions concerning errors of law or fact 
associated with the issues decided in the RO's July 1993 
rating decision; the veteran did not thereafter file a 
substantive appeal as to any of the issues decided in the 
July 1993 rating decision within 60 days of the SOC or within 
one year of the notice of that rating decision.

6.  In a March 1996 rating decision, the RO denied service 
connection for hearing loss, granted service connection for 
fracture of the distal right radius and awarded a rating of 
10 percent and granted service connection for fracture of the 
right tibial spine and assigned a rating of zero percent.

7.  The RO notified the appellant of the March 1996 rating 
decision by a letter dated March 18, 1996.

8.  On April 1, 1996, the appellant filed a notice of 
disagreement (NOD) concerning the issues decided in the RO's 
March 1996 rating decision.

9.  On April 25, 1996, the RO issued a supplemental SOC 
concerning the issue of service connection for hearing loss. 

10.  The VA Form 9 filed by the veteran in February 1997 
contains no assertion concerning errors of law or fact 
associated with the RO denial of service connection for 
hearing loss; the veteran did not thereafter file a 
substantive appeal as to the denial of service connection for 
hearing loss within 60 days of the April 1996 SOC or within 
one year of the notice of the March 1996 rating decision.


CONCLUSION OF LAW

There is no appeal pending before the Board concerning the 
issues of entitlement to  service connection for vision loss, 
hearing loss, left and right knee disorders, and fracture of 
the nasal septum with deviation, or for ratings in excess of 
zero percent for burn scars of the forehead, left forearm and 
left hand.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review of a RO decision is initiated by a timely 
filed NOD and completed by a timely filed substantive appeal 
after a SOC is furnished.  38 U.S.C.A. § 7105(a) (West 1991), 
38 C.F.R. § 20.200 (1999).  An NOD is a written communication 
from a claimant or his representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  38 C.F.R. § 20.201 (1999).  A 
substantive appeal consists of a properly completed VA Form 9 
"Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1999).  A substantive appeal must be 
filed within 60 days of the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (1999).  
A substantive appeal postmarked prior to the expiration of 
the applicable time period will be accepted as timely filed.  
In the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by the Department of Veterans Affairs 
(VA).  38 C.F.R. § 20.305 (1999).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
supplemental SOC which is not specifically contested.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (1999).  A decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal 
will be made by the Board.  When the Board raises the issue 
of adequacy of the substantive appeal, the appellant and his 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on the question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203 
(1999).

On July 20, 1993, the RO notified the veteran of its decision 
assigning zero percent ratings for service-connected 
disability from burn scars on the forehead, left forearm and 
left hand, and denying service connection for loss of vision, 
hearing loss, fracture of the nasal septum with deviation, a 
right upper extremity disorder, and a knee disorder.  The 
veteran filed a timely NOD in August 1993.  On January 7, 
1994, the RO furnished him a SOC which addressed the same 
issues.  The RO advised him in an accompanying letter that to 
perfect his appeal he must file a substantive appeal within 
60 days or within the remainder of the one-year period from 
the date of the letter notifying him of the action he had 
appealed.  On January 14, 1994, the veteran filed a VA Form 9 
which contained only the following statement:  "I hereby 
request a hearing."  He did not make any assertions of error 
of law or fact concerning the issues addressed in the 
statement of the case.  No other written communication from 
the veteran was received within 60 days of the SOC or within 
the year after the August 1993 notice of the July 1993 rating 
decision was mailed which sufficed as a substantive appeal.

In April 1996, the veteran filed a notice of disagreement 
with a March 1996 rating decision, in part of which the RO 
denied entitlement to service connection for hearing loss.  
Later in April 1996, the veteran was provided with a 
supplemental statement of the case which addressed, among 
other issues, the issue of entitlement to service connection 
for hearing loss.  On February 24, 1997, the veteran filed a 
VA Form 9 in which he made assertions about his service-
connected disorders of the right hand, right arm, and right 
leg.  The VA Form 9 contained no assertions of error of law 
or fact concerning the issue of service connection for 
hearing loss.  No other written communication from the 
veteran was received within 60 days of the April 1996 
supplemental SOC or within the year after mailing of the 
April 1996 notice of the March 1996 rating decision which was 
mailed which sufficed as a substantive appeal.

In a letter dated October 4, 1999, the Board informed the 
appellant that the substantive appeal received in January 
1994 did not allege specific errors of law or fact with 
respect to the issues of entitlement to a ratings in excess 
of zero percent for burn scars of the forehead, left forearm 
and left hand or entitlement to service connection for vision 
loss, hearing loss, fracture of the nasal septum with 
deviation, a right upper extremity disorder, or a knee 
disorder.  The Board also informed the appellant that the 
substantive appeal received in February 1997 made no 
assertions concerning errors of law or fact with respect to 
the issue of service connection for hearing loss.  The Board 
informed the appellant that pursuant to 38 C.F.R. § 20.203 he 
was given 60 days from the date of the letter to present a 
written argument or to request a hearing to present oral 
arguments in support of his appeal of those issues.  Neither 
the veteran or his representative has responded.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that it was proper for the Board to dismiss 
the appeal of a veteran who did not file a timely substantive 
appeal and did not request prior to the expiration of the 
time limit for such filing an extension of time within which 
to file a substantive appeal.  See Roy v. Brown, 5 Vet. 
App. 554 (1993).  The Court opined that the Secretary was 
correct in arguing that the "formality" of perfecting an 
appeal to the Board is part of a clear and unambiguous 
statutory and regulatory scheme which requires the filing of 
both a NOD and a formal appeal.  Id. at 555.

To summarize, with respect to the issues of entitlement to 
ratings in excess of zero percent for burns scars of the 
forehead, left forearm, and left hand, and service connection 
for vision loss, hearing loss, fracture of the nasal septum 
with deviation, and a knee disorder, a substantive appeal 
containing allegations of error of fact or law as to such 
issues was not filed in a timely manner.  The appellant was 
so informed and given 60 days to present argument or request 
a hearing but did not respond.  The Board finds that no 
adequate substantive appeal has been timely filed with 
respect to those issues.  Accordingly, the Board lacks 
jurisdiction regarding the aforesaid issues.  The claims with 
respect to those issues are dismissed.


ORDER

The appeals of the ratings for burn scars of the forehead, 
left forearm, and left hand, and the denial of service 
connection for vision loss, hearing loss, fracture of the 
nasal septum with deviation, and left and right knee 
disorders are dismissed.

REMAND

The veteran was granted service connection for status post 
osteotomy of the right distal radius by the RO's March 1996 
rating decision.  The associated disability was rated 10 
percent disabling, effective from June 15, 1992.  He was also 
granted service connection for right tibial spine fracture, 
with a rating of zero percent, effective from June 15, 1992.  
The veteran's right upper extremity disability has not been 
medically examined for compensation purposes since September 
1994.  The report of the same examination contains no 
findings concerning the veteran's disability associated with 
residuals of fracture of the right tibia.  In his substantive 
appeal, filed in February 1997, the veteran asserted that he 
had lost the use of his right arm and hand.  He also asserted 
that his right leg disorder inhibited his ability to walk and 
prevented him from running, climbing stairs, bending, and 
driving a motor vehicle.  In order to properly rate the 
veteran's disability from residuals of fracture of the right 
radius and right tibia, a thorough and contemporaneous 
medical examination must be conducted.

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following action:

1.  The veteran should be afforded a VA 
examination to assess his current 
disability from service-connected right 
upper and lower extremity disorders.  All 
indicated tests and diagnostic studies 
must be performed, including range of 
motion studies of the right elbow, wrist, 
hand, knee, and ankle.  The examiner 
should report the presence or absence of 
painful motion, limitation of motion due 
to pain, instability, weakness, atrophy, 
excess fatigability, incoordination, 
loose motion, or gait disturbance.  The 
claims folder should be made available 
and be reviewed by the examiner.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim for 
higher ratings for disabilities of the 
right upper and lower extremities.

3.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals







